 


113 HR 2903 IH: NCAA Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2903 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Dent (for himself, Mrs. Beatty, Mr. Stivers, Mr. Perry, Mr. Gerlach, Mr. Sensenbrenner, Mr. Thompson of Pennsylvania, Mr. Moran, and Mr. Marino) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend section 487(a) of the Higher Education Act of 1965 to provide increased accountability of nonprofit athletic associations, and for other purposes. 
 
 
1.Short title; Findings 
(a)Short titleThis Act may be cited as the National Collegiate Athletics Accountability Act, or the NCAA Act. 
(b)FindingsThe Congress finds as follows:  
(1)Nationwide, institutions of higher education receive approximately $150,000,000,000 to $200,000,000,000 in funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) annually, including approximately $20,000,000,000 to $30,000,000,000 in Federal Pell Grants; 
(2)In fiscal year 2014, institutions of higher education are projected to receive approximately $140,000,000,000 in Federal student aid under title IV of such Act, which accounts for 77 percent of all funding received by these institutions from the Federal Government. 
(3)Funding under title IV of such Act is used to provide grants, loans, and work-study funds from the Federal Government to eligible students enrolled in institution of higher education, including career schools. 
(4)Many institutions of higher education participate in voluntary, nonprofit athletic associations and athletic conferences, with the largest such association having over 1,000 member institutions of higher education with more than 430,000 students participating in athletics, and providing approximately $523,000,000 in revenue sharing to such members. 
(5)Athletic programs at institutions of higher education are some of the largest revenue generators for such institutions nationwide, accounting for approximately $6,100,000,000 in revenue from ticket sales, radio and television receipts, alumni contributions, guarantees, royalties, and association distributions. 
(6)The Committee on a Sports Medicine of the American Academy of Pediatrics published a classification of sports based on the likelihood of contact, impact, or injury, and determined that— 
(A)boxing, field hockey, football, ice hockey, lacrosse, martial arts, rodeo, soccer, and wrestling are contact/collision sports; and 
(B)baseball, basketball, bicycling, diving, high jump, pole vault, gymnastics, horseback riding, ice skating, roller skating, cross-country skiing, downhill skiing, water skiing, softball, squash, handball, and volleyball are limited-contact/impact sports.  
2.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following: 
 
(30)In the case of an institution that has an intercollegiate athletic program, the institution will not be a member of a nonprofit athletic association unless such association— 
(A)requires annual baseline concussion testing of each student athlete on the active roster of each team participating in a contact/collision sport or a limited-contact/impact sport (based on the most recent classification of sports published by the Committee on Sports Medicine of the American Academy of Pediatrics) before such student athlete may participate in any contact drills or activities; 
(B)prior to enforcing any remedy for an alleged infraction or violation of the policies of such association— 
(i)provides institutions and student athletes with the opportunity for a formal administrative hearing, not less than one appeal, and any other due process procedure the Secretary determines by regulation to be necessary; and 
(ii)hold in abeyance any such remedy until all appeals have been exhausted or until the deadline to appeal has passed, whichever is sooner; 
(C)with respect to institutions attended by students receiving athletically related student aid (as defined in section 485(e)), requires any such athletically related student aid provided to student athletes who play a contact/collision sport (based on the most recent classification of sports published by the Committee on Sports Medicine of the American Academy of Pediatrics) to be— 
(i)guaranteed for the duration of the student athlete's attendance at the institution, up to 4 years; and 
(ii)irrevocable for reasons related to athletic skill or injury of the student athlete; and 
(D)does not have in place a policy that prohibits institutions from paying stipends to student athletes.  . 
3.Application of title IX of the Education Amendments of 1972Title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) shall not apply with respect to any activity carried out by an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) to comply with a nonprofit athletic association membership requirement that is described in paragraph (30)(C) of section 487(a) of such Act of 1965 (20 U.S.C. 1092(a)), as amended by section 2 of this Act. 
 
